Order, made on reargument, denying defendant’s motion to modify the judgment of divorce and to provide for a reduction of alimony, reversed on the law and the facts, without costs, and the motion granted to the extent of providing that the allowance to the respondent be reduced from $12,000 to $11,000 per year, and the allowance for the daughter of the parties be reduced from $6,000 to $5,000 per year, both payable in equal monthly installments. There has been a substantial reduction in the appellant’s income since the time of the award fixed by the decree of divorce. This circumstance, together with the rise in income taxes, requires a readjustment of the awards. Lazansky,- P. J., Hagarty, Johnston, Adel and Close, JJ., concur. Settle order on notice.